DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/28/2022 has been entered. Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 17 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable by Voorhies (US20180239343) in view of Grinnell (US20160101940).
Regarding claim 17, Voorhies teaches a robot congestion management system comprising:
a robot monitoring server configured to track a location of a plurality of robots within a navigational space ([0077] disclosing a coordinator “robot monitoring server” that keeps track of the synchronization primitives of a plurality of robots within a navigational space, synchronization primitives are the resources reserved by robots which can be spaces reserved by a robot for passing through a route or a stop to pickup an item); and
the plurality of robots in communication with the robot monitoring server, each robot configured to perform a plurality of tasks, wherein each task includes at least one of a pick operation and a put operation each robot including( [0079] disclosing a plurality of robots in communication with the coordinator “robot monitoring server”. [0032] discloses the task can be retrieving an item from a shelf, this can be interpreted as picking up operation, it can be understood that the second task can be a pickup operation):
a processor([0130] disclosing the components of the robots including a processor) ; and
a memory, the memory storing instructions that, when executed by the processor, cause the autonomous robot to:
determine, from a task list assigned to the robot, a first pose location corresponding to a first task ([0103] and claim 1, disclosing the robots comprise a memory. [0117] disclosing determining a first task and at least a first resource “pose location” corresponding to the first task. [0105] disclosing a set of potential paths, i.e. poses, with which the robot can complete a task),
receive, from the robot monitoring server, congestion information in an area about the first pose location, wherein the congestion information includes a number of other robots, a number of human operators or a combined number of robots and human operators in the area about the first pose location ([0103] disclosing the robot receiving from a coordinator “server” a map showing reserved “congested” locations that are related to completing the tasks. [0107]-[0108] disclosing the total cost for each task takes into account any resources reserved along each path, i.e., reserved resources are congestion information. [0107]-[0109] further discloses the congestion information is related to other robots reserving the resource “pose location”, i.e., a number of other robots in the area about the first pose location),
Determine based on the congestion information, if the area about the first pose location is in a congested state, wherein the area about the first pose location is in a congested state if the number of other robots, the number of human operators, or a combined number of robots and human operators exceed a threshold, the threshold being an integer greater than two ([0084] disclosing eliminating the number of conflicting resources “congestion” that two or more robot “threshold number of robots” require in order to simultaneously perform different tasks, i.e., the congested state is based on the  number of robots exceeding a threshold of 2 or more which includes integers greater than two. [0108] disclosing the total cost is penalized, i.e. a congested state is determined, based on resources other robots have reserved, congestion information, along each path, i.e. pose location).
Select a second pose location corresponding to a second task from the task list, the second pose location being selected responsive to the determination of a congested state in the area about the first pose location and responsive to a plurality of efficiency factors regarding the second pose location, including the second pose location not being in a congested state ([0106] disclosing calculating a cost for each path based on multiple factors such as available resources and time needed at each resource “plurality of efficiency factors. [0109], disclosing the process selects the optimal path, set of tasks, based on the total cost, and see [0111] disclosing this is a repetitive calculation of optimal path such that if the current path becomes suboptimal a new path would be chosen, and see [0117], specifically applying these methods to selections of tasks based on costs. [0117] further disclosing selecting the second task when it is determined that the second task has a low cost, this is interpreted as being more efficient and not congested), and
navigate to the second pose location ([0116] disclosing the robot completes the lowest cost task which includes navigating through the task, it is understood to mean navigating to a second pose location corresponding to the second task). 
Voorhies does not teach each robot configured to perform a plurality of tasks with the assistance of a human operator of the plurality of human operators. Track a location of a plurality of robots and plurality of human operators within a navigational space. At least one human operator being detected proximate the second pose location.
Grinnel teaches track a location of a plurality of robots and plurality of human operators within a navigational space ([0044]-[0045] disclosing keeping track of location of robots and human operators by assigning each robot to a specific picker at specific locations to fulfil orders).
each robot configured to perform a plurality of tasks with the assistance of a human operator of the plurality of human operators ([0045] disclosing a robot that performs tasks such as picking a tote taking it to a human picker location to pick and put items in the tote).
At least one human operator being detected proximate the second pose location ([0044]-[0045] disclosing adjusting a robot path based on congestion and human pickers path, [0045] discloses the robot goes to the location of the operator. [0052] disclosing the human pick zones are not fixed and are managed so that pickers travel between picking zones and to have pickers available where product is stored. [0052] further discloses the human pick zone may be fixed so that each human zone has a predetermined number of pickers therein. It can be interpreted from these citations that at least one human operator being detected proximate to the second pose).
Voorhies and Grinnell are analogous art because they are in the same field of endeavor, robot warehouse management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Voorhies to incorporate the teaching of Grinnell of track a location of a plurality of robots and plurality of human operators within a navigational space, each robot configured to perform a plurality of tasks with the assistance of a human operator. At least one human operator being detected proximate the second pose location in order to manage the robot work to be more efficient.
			Allowable Subject Matter
Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16 are allowable.
Claim 1 is allowable for disclosing a robot congestion management system comprising:
 a robot monitoring server configured to track a location of a plurality of robots and a plurality of human operators within a navigational space; 
and the plurality of robots in communication with the robot monitoring server, each robot configured to perform a plurality of tasks with the assistance of a human operator of the plurality of human operators, wherein each task includes at least one of a pick operation and a put operation, each robot including: 
a processor; and a memory, the memory storing instructions that, when executed by the processor, cause the autonomous robot to: 
determine, from a task list assigned to the robot, a first pose location corresponding to a first task, receive, from the robot monitoring server, congestion information in an area about the first pose location, wherein the congestion information includes a number of human operators or a combined number of robots and human operators in the area about the first pose location, 
determine, based on the congestion information, if the area about the first pose location is in a congested state,
 select a second pose location corresponding to a second task from the task list, the second pose location being selected responsive to the determination of a congested state in the area about the first pose location and responsive to a plurality of efficiency factors regarding the second pose location, including the second pose location not being in a congested state and at least one human operator being detected proximate the second pose location, and navigate to the second pose location.
Claims 2, 4-6 are allowable for depending on claim 1.
Claims 8 is allowable for similar reasons as claim 1.
Claims 9, 11-13, 15, 16 are allowable for depending on claim 8.
Response to Arguments
Applicant’s arguments filed 09/28/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim 1 are convincing. Claim 1 is indicated as allowable.
With respect to applicant’s arguments regarding claim 17, Voorhies as cited in [0084] discloses eliminating the number of conflicting resources “congestion” that two or more robot “threshold number of robots” require in order to simultaneously perform different tasks, i.e., the congested state is based on the number of robots exceeding a threshold of 2 or more which includes integers greater than two. 
With respect to applicant’s argument regarding claim 17 that “Voorhies does not detect if an area about the first pose is in a congested state”, Voorhies as cited in [0084] discloses determining that a resource area for instant is congested based on a number of robots reserving the same resource “area about the pose of the resource, i.e., first pose location”, see [0004] defining resources as areas and spaces. Voorhies as cited in [0106]-[0117] discloses selecting a second resource “pose” based on the congestion information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20200089237 discloses a number of humans or a combination of humans and robot number to predict a congestion.
US9829333 discloses using a number of humans in predicting a congestion rate.
US20130317642 teaches a server to navigate robots to process orders.
US10022867 teaches navigation of robots.
US20200033867 teaches navigation of robots in an environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664